Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 13, 2014

                                     No. 04-14-00479-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., a
                          Mentally Ill Person,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2014-MH-2027
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER
       The court has examined the record in related Appeal Nos. 04-14-00479-CV and 04-14-
00480-CV and finds that, in the interest of efficient administration, the two cases should be
consolidated for purposes of appeal. Accordingly, it is ORDERED that Appeal Nos. 04-14-
00479-CV and 04-14-00480-CV are CONSOLIDATED, and shall be treated as an accelerated
appeal. The parties shall file motions, briefs and any other pleadings as if the two causes were
one case, but with both cause numbers designated on the cover. The court may dispose of both
causes with the same order, opinion and mandate.

      The court reporter’s record having been filed on August 4, 2014, the appellant’s brief is
now due on August 25, 2014.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court